Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 24-43 are pending in the application.

Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement filed on February 17, 2021.  The submission is in compliance with the provisions of 
37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 28 is objected to because of the following informalities:  in claim 28, the compound on page 7, row 1, column 2, is partially illegible on the right 
    PNG
    media_image1.png
    255
    244
    media_image1.png
    Greyscale
.  See also the compound on page 7, row 3, column 2; and the compound on page 8, row 4, column 1. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-28, 42 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 
In claim 24, under the definition of the R3 variable, the phrase “chosen from” should be deleted since the R3 variable can only represent 
“
    PNG
    media_image2.png
    113
    203
    media_image2.png
    Greyscale
”.
In claim 24, under the definition of the R4 variable, the phrase “each R4 is independently” should be changed to “R4 is” since there is only one occurrence of the R4 variable in the one R3 variable definition.

    PNG
    media_image3.png
    193
    103
    media_image3.png
    Greyscale
” in claim 25.
Claim 28 lacks antecedent basis from claim 24 because there are two compounds listed in claim 28 which are not embraced by claim 24 since the instant R3 variable represents only “
    PNG
    media_image2.png
    113
    203
    media_image2.png
    Greyscale
”.  See the compound on page 7, row 1, column 2, 
    PNG
    media_image4.png
    255
    244
    media_image4.png
    Greyscale
; 
    PNG
    media_image5.png
    300
    294
    media_image5.png
    Greyscale
.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper 
Claim 28 fails to further limit independent claim 24 because there are two compounds listed in dependent claim 28 which are not embraced by claim 24.  See the instant R3 variable definition in claim 24 and the compound on page 7, row 1, column 2, 
    PNG
    media_image4.png
    255
    244
    media_image4.png
    Greyscale
 in claim 28; and the compound on page 9, row 2, column 1, 
    PNG
    media_image5.png
    300
    294
    media_image5.png
    Greyscale
 in claim 28.



Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the 

Claims 29-35 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 11-17 of prior U.S. Patent No. 9,975,882. This is a statutory double patenting rejection.



The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 24-28 and 36-43 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 8-10 and 18-40 of U.S. Patent No. 9,975,882.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims specie which anticipate the instant claimed invention as well as claim pharmaceutical compositions comprising the anticipatory specie and processes comprising the anticipatory specie.  See, for instance, the compounds in claims 38, 39 and 40 of the patent.
The instant application is a continuation of Application No. 16/555,205 (now abandoned), which is a continuation of Application No. 16/137,790 (now abandoned), which is a continuation of Application No. 15/947,978 (now abandoned), which is a continuation of Application No. 15/379,745, which matured to U.S. Patent No. 9,975,882.  No restriction was required during the prosecution of Application No. 15/379,745, 
35 USC 121 shield exists here.  See MPEP 804.01.  Therefore, the claims in the patent anticipates and/or renders obvious the instant claimed invention.


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information 
	


					/LAURA L STOCKTON/                     	Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



May 21, 2021
Book XXIII, page 142